      Case 1:19-cv-09038-GBD-SDA Document 63 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                       8/7/2020

                               Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                   -against-
                                                              ORDER
 Amy McCloskey, et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties held today, and for the reasons stated

on the record, it is hereby ORDERED as follows:

       1. Defendants’ Emergency Letter Motion “requesting a framed-issue hearing for the

           examination of Plaintiff . . ., under oath, on the subject of whether Plaintiff knowingly

           authorized [Stuart Finkelstein] to commence the instant action” (ECF No. 60) is

           DENIED. There is no basis in the Federal Rules of Civil Procedure for holding such a

           hearing. Nor is there any emergency. When Defendants take the deposition of

           Plaintiff, they are free to ask questions regarding whether Plaintiff authorized Mr.

           Finkelstein to commence this action and/or regarding Plaintiff’s interrogatory

           responses. Even if the Court had authority to conduct a “framed-issue hearing,” the

           Court, in its discretion, would decline to conduct such a hearing based upon the

           present record.

       2. No later than August 14, 2020, Plaintiff shall file on ECF interrogatory responses that

           are sworn to by Plaintiff in compliance with 28 U.S.C. § 1746.
      Case 1:19-cv-09038-GBD-SDA Document 63 Filed 08/07/20 Page 2 of 3




       3. The parties shall meet and confer regarding any current or future discovery disputes,

           as follows:

           a. Forty-eight hours 1 prior to any meet-and-confer telephone call, the party seeking

               discovery shall send an itemized agenda of the matters to be discussed during the

               call.

           b. Within forty-eight hours after the meet-and-confer call, the party seeking

               discovery shall send a letter to his adversary memorializing the issues upon which

               agreement was reached, as well as any issues in dispute, and set forth the parties’

               respective positions regarding any disputes.

           c. Within forty-eight hours after receiving his adversary’s letter set forth in

               subparagraph 3.b., supra, the party from whom discovery is sought shall annotate

               the letter with any corrections or modifications and send them to his adversary,

               and the parties thereafter shall seek to agree on the content of the letter.

           d. If any discovery disputes remain after this process, then the parties shall forward

               the annotated correspondence to Judge Aaron who shall resolve the dispute

               based upon the parties’ respective positions set forth in the annotated letter.

           Paragraph 3 of this Order supersedes the provisions of Judge Aaron’s Individual Rules

           regarding discovery disputes in this case.




1
 Weekend days shall be excluded from calculation of the forty-eight-hour period. For example, a forty-
eight-hour period that begins on a Friday will not elapse until the following Tuesday.

                                                  2
     Case 1:19-cv-09038-GBD-SDA Document 63 Filed 08/07/20 Page 3 of 3




SO ORDERED.

DATED:        New York, New York
              August 7, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     3
